                    Case 1:19-cr-00670-LGS Document 51 Filed 02/12/21 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 UNITED STATES OF AMERICA,                                        :
                                              Plaintiff,          :
                                                                  :       19 Cr. 670-01 (LGS)
                            -against-                             :
                                                                  :                ORDER
 SHOENDALE JARRETT,                                               :
                                              Defendant.          :
 ------------------------------------------------------------     X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on the morning of August 21, 2019, in the Bronx, there was an altercation at a dice game

where one person was shot and then physically attacked by the shooter.

        WHEREAS, after significant investigation, Officer Milton Ortiz viewed surveillance footage of the

incident and identified Defendant as the shooter. Officer Ortiz identified Defendant based on a prior interaction

where Officer Ortiz issued a summons to Defendant for a parking violation and subsequently saw Defendant on

two or three occasions. After watching the video recordings and recognizing Defendant, Officer Ortiz reviewed

Defendant’s social media posts.

        WHEREAS, after Defendant was identified by Officer Ortiz, Defendant was identified by three parole

officers comprising Officer Hicks, Officer Ferrar, and Officer Williams. Officer Hicks and Officer Ferrar were

informed prior to viewing the video recordings that Defendant was suspected to appear in the video recordings.

Officer Williams cannot recall whether anyone told him that Defendant was suspected to appear in the video

recordings.

        WHEREAS, on December 14, 2020, Defendant moved to exclude and suppress this identification

evidence or, in the alternative, for a Wade hearing pursuant to United States v. Wade, 388 U.S. 218 (1967).

        WHEREAS, the Government consents to a Wade hearing regarding the parole officers’ identifications

but does not consent to a Wade hearing regarding Officer Ortiz’s identification.
                 Case 1:19-cr-00670-LGS Document 51 Filed 02/12/21 Page 2 of 5


       WHEREAS, Defendant raises several concerns about Officer Oritz’s identification including that the

Government has not provided any information about the context in which Officer Ortiz made his identification,

it is “highly unlikely” that Officer Ortiz “had heard nothing about who his colleagues suspected was the shooter

before he made his ‘identification’” and Officer Ortiz’s review of Defendant’s social media posts is a highly

irregular procedure.

       WHEREAS, “while this Circuit has a preference for holding a Wade hearing upon a defendant’s request,

see United States v. Archibald, 734 F.2d 938, 941 (2d Cir. 1984), a defendant is not automatically entitled to a

Wade hearing.” United States v. Ikoli, 16 Crim. 148, 2017 WL 396681, at *3 (S.D.N.Y. Jan. 26, 2017). “A

defendant may not baldly request a Wade hearing,” but rather must “allege facts supporting his contention that

the identification procedures used were impermissibly suggestive.” United States v. Chanler, 164 F. Supp. 3d

368, 383 (E.D.N.Y. 2016) (citation omitted). “This is consistent with the broader rule that evidentiary hearings

on suppression motions are required only if ‘the moving papers are sufficiently definite, specific, detailed, and

nonconjectural to enable the court to conclude contested issues of fact’ are in question.” United States v.

Durant, 18 Crim. 702, 2019 WL 223233, at *3 (S.D.N.Y. May 15, 2019) (citing United States v. Pena, 961 F.2d

333, 339 (2d Cir. 1992)).

       WHEREAS, in light of the COVID-19 pandemic, counsel, Defendant and the Court cannot easily

convene in person for a Wade hearing. However, Defendant can knowingly and voluntarily waive his right to

be physically present at a Wade hearing. If Defendant waives his right to be physically present at a Wade

hearing, the hearing will proceed remotely via videoconference. If Defendant chooses not to waive, the hearing

will proceed in person. It is hereby

       ORDERED that a Wade hearing will be held as to the identifications of Officer Hicks, Officer Ferrar

and Officer Williams on a date to be determined. It is further

       ORDERED that by February 18, 2021, the Government shall file a letter stating what prompted the

investigating officers to ask Officer Ortiz to view the videos and whether they asked any other officers in the
                 Case 1:19-cr-00670-LGS Document 51 Filed 02/12/21 Page 3 of 5


precinct to do so; when in the chronology of events Officer Ortiz identified Defendant to the investigating

officers as the person in the videos (as distinct from when he “believed” that the shooter was the Defendant, and

when he “recognized” the Defendant) and specifically whether he made the identification to the other officers

before or after viewing Defendant’s social media posts; whether Officer Ortiz was aware of anything about the

suspected identity of the shooter before viewing the videos, and before making the identification and in each

case what he was aware of; and what prompted Officer Ortiz to review Defendant’s social media posts as well

as where and when he did so. It is further

       ORDERED that as soon as possible but no later than February 18, 2021, the parties shall file a joint

letter stating how long they expect the hearing to last (with and without Officer Ortiz) and whether they consent

to the Court conducting this proceeding via videoconference. If Defendant consents and if feasible, Defendant

should sign and submit the attached waiver of personal appearance form.

Dated: February 12, 2021
       New York, New York
               Case 1:19-cr-00670-LGS Document 51 Filed 02/12/21 Page 4 of 5
                                                                                                            April 2, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                    WAIVER OF RIGHT TO BE PRESENT
                                  -v-
                                                                                    AT CRIMINAL PROCEEDING
                                          ,
                                               Defendant.                                  -CR-         (    )(    )
-----------------------------------------------------------------X

Check Proceeding that Applies

____       Arraignment

           I have been given a copy of the indictment containing the charges against me and have reviewed it with my
           attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern District
           of New York to confirm that I have received and reviewed the indictment; to have the indictment read aloud
           to me if I wish; and to enter a plea of either guilty or not guilty before the judge. After consultation with
           my attorney, I wish to plead not guilty. By signing this document, I wish to advise the court of the following.
           I willingly give up my right to appear in a courtroom in the Southern District of New York to advise the court
           that:

                       1)         I have received and reviewed a copy of the indictment.
                       2)         I do not need the judge to read the indictment aloud to me.
                       3)         I plead not guilty to the charges against me in the indictment.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name

___        Bail Hearing

           I am applying or in the future may apply for release from detention, or if not detained, for modification of
           the conditions of my release from custody, that is, my bail conditions. I understand that I have a right to
           appear before a judge in a courtroom in the Southern District of New York at the time that my attorney
           makes such an application. I have discussed these rights with my attorney and wish to give up these rights
           for the period of time in which access to the courthouse has been restricted on account of the COVID-19
           pandemic. I request that my attorney be permitted to make applications for my release from custody or
           for modification of the conditions of my release even though I will not be present, and to make such
           applications in writing or by telephone in my attorney’s discretion.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name
            Case 1:19-cr-00670-LGS Document 51 Filed 02/12/21 Page 5 of 5



____     Conference

         I have been charged in an indictment with violations of federal law. I understand that I have a right to be
         present at all conferences concerning this indictment that are held by a judge in the Southern District of
         New York, unless the conference involves only a question of law. I understand that at these conferences
         the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
         be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
         excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
         and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
         the court that I willingly give up my right to be present at the conferences in my case for the period of time
         in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
         my attorney be permitted to represent my interests at the proceedings even though I will not be present.



Date:             ____________________________
                  Signature of Defendant


                  ____________________________
                  Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence.
I will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:
                                                          2
